Title: To Alexander Hamilton from Tench Coxe, 20 June 1792
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, June 20, 1792. Transmits “for the purpose of submission to the President a contract entered into between the Superintendent of the Delaware light House, piers &c. and Thomas Davis and Thomas Connaroe junior, for the replacing of one of the piers which formed the harbour near Mud Island, which pier was carried away by the Ice at the Breaking up of the River Delaware in the last Spring.” Reports on reasons for high cost of repairing pier.
